Carr, J.
I concur with my brother Brockenbrough. It seems that the wife did demand the rents due her, frequently, during the coverture, and the husband always promised that she should have them. There was no waiver of her right, and no acquiescence in the wrong done her, further than that she did not resort to coercive measures. She gave up dower, and every thing else by the marriage contract. The property settled was to return to the husband’s estate at her death. She is expressly entitled to the rents and profits, to her separate use during coverture; and where is the law or the justice which shall deprive her of this pittance, because she chose rather to submit to wrong, than stir up strife with her husband ? especially as there are no creditors to lose by this act of sheer justice.
The other judges concurred. Decree reversed, and cause remanded for further proceedings &c.